                  Case 4:19-cv-07650-HSG Document 37 Filed 06/11/20 Page 1 of 2
                                                                                                                                 Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     Harold Davis                                                   4:19-cv-07650 -HSG
                                                       )   Case No: _______________
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
             v.
                                                       )   PRO HAC VICE ; ORDER
 6   Pinterest, Inc.                                   )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                     Defendant(s).
                                                       )
 8
         I, David C. Deal                            , an active member in good standing of the bar of
 9   Western District of Virginia , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Harold Davis                                in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Michael R. Reese                       an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      P.O. Box 1042                                         8484 Wilshire Boulevard, Suite 515
14    Crozet, VA 22932                                      Los Angeles, CA 90211
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (434) 233-2727                                        (212) 643-0500
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    david@daviddeal.com                                   mreese@reesellp.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 86005        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 04/13/20                                                 David C. Deal
22                                                                                         APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of David C. Deal                                is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney
                                                                                      ISTRIC
                                                                                               must indicate
26                                                                                ES D      TC
     appearance pro hac vice. Service of papers upon, and communication with,  TA
                                                                                 T   local co-counsel
                                                                                                                     O
                                                                                  S




     designated in the application will constitute notice to the party.
                                                                                                                      U
                                                                                 ED




                                                                                                                       RT




27
                                                                             UNIT




                                                                                                        D
                                                                                                DENIE
     Dated: 6/11/2020
                                                                                                                             R NIA




28                                                                                                                      .
                                                                                                               illiam Jr
                                                                             NO




                                                                                                    ood S. G
                                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                                                                            FO




                                                                                     ayw
                                                                             Judge H
                                                                              RT




                                                                                                                        LI




                                                                                      ER
                                                                                  H




                                                                                                                      A




                                                                                           N                          C
                                                                                                             F
     PRO HAC VICE APPLICATION & ORDER                                                          D IS T IC T O                         October 2012
                                                                                                     R
Case 4:19-cv-07650-HSG Document 37 Filed 06/11/20 Page 2 of 2
